If upon the adoption of the child by a foster mother, with the consent *Page 44 
of the father, the relationship of father and child becomes thereby ipso facto utterly extinguished, then and in such event, there being no legal status of father and child subsisting, but that status having been totally destroyed, the suit in behalf of the child for the death of the natural father could not be maintained. Certainly it could not be unless squarely upon the construction of the homicide statute given by the majority. If, however, it be true that the natural status of a child is to have both a father and a mother, and if it be true that the relationships of father and child and of mother and child are not antagonistic, but normal, and if upon the death of the mother the consent by the father to the adoption of the child, not by a foster father and mother, but by a foster mother only, the relationship of father and child by the natural father and his offspring is not disturbed, then and in such event the rights of the child to maintain the action for the death of his father have not been taken from him. This latter theory is, we believe, the correct one. If this were not true, when the mother of a child dies and the father remarries, and the stepmother legally adopts the child, as is often done, such action by the stepmother, with the consent of the father, would result in the relinquishment by the real father to the stepmother of all his parental rights, duties, and control.
As to rights of inheritance and other "legal rights and liabilities," as held in Alexander v. Lamar, 188 Ga. 273
(supra), in case of adoption there is an "absolute substitution" of parent or parents. In the present case, if the aunt's husband had joined in the adoption, the substitution would have been complete and operative as to both parents. It is complete as to the adopting mother. Admittedly the case is not without difficulty; and to have the child legally acquire a new mother and by his consent taken from the home of the father may be said to present an abnormal or awkward situation, but it is one which the law seems to permit, and is no more awkward than the case where, upon the separation or divorce of the natural parents, the custody of the child should be awarded exclusively to the mother. In such a case the father is deprived of the normal ties and relationship that would otherwise obtain, but as between him and the child the rights of inheritance remain undisturbed. Also in such a case, if the mother should die while the child is still a minor, custody would revert to the father. Girtman *Page 45 
v. Girtman, 191 Ga. 173 (5) (11 S.E.2d 782); Chapin v.Cummings, 191 Ga. 408, 412 (12 S.E.2d 312).
For these reasons the question should be answered in the affirmative; and we concur in the judgment, irrespective of whether, as held by the majority, the homicide statute itself must be considered as conferring the right to sue on the natural "child," without regard to adoption.